Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed in the after final amendment on 04/14/22 (entered), Claims 1, 3-4, 7-8, 10-13 & 15 are allowed. 

Specification
The amendment to the specification filed 04/14/22 has overcome the specification objection and has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable implant, comprising: a base member; an adjustable member adjustably coupled to the base member and movable between a first, collapsed position, and a second, expanded position; and a control assembly including a control shaft and an elastically deformable control member received on the control shaft, wherein the elastically deformable control member comprises a first, rigid portion made of a metal, and a second, deformable portion made of PEEK, wherein the deformable portion defines a planar surface configured to slidingly engage the adjustable member, wherein manipulation of the control shaft causes relative movement of the adjustable member relative to the base member; and wherein the base member and the adjustable member are coupled together at least in part via the control assembly such that the control shaft is rotationally fixed relative to the base member and the adjustable member, and the adjustable member and the base member are resiliently compressible toward each other, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Predick et al. (US PG Pub No 2017/0367842).
Predick et al. discloses an expandable implant comprising a base member and an adjustable member, and a control assembly therebetween, but Predick et al. fails to disclose that the adjustable member and the base member are resiliently compressible toward each other, wherein the control member is elastically deformable and wherein the control shaft is made from metal and the control member is made from PEEK, and wherein  the deformable portion comprises a planar surface configured to slidingly engage the adjustable member. Furthermore, there is no reason to modify Predick as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775